Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 07 January 2021 regarding the rejections of record under 35 U.S.C. 102(a)(1) over Nishimura (JP 200720589 A) and 35 U.S.C. 103 over Nishimura in view of Lee (KR 20040054113) have been considered and are persuasive. The combined teachings of these references does not explicitly teach that a part of the second sealing segment extending beyond a bottom of the electrode assembly along the length of the electrode assembly is folded towards a top of the electrode assembly to be sandwiched between the side of the electrode assembly and another part of the first sealing segment. However, a new ground of rejection is made under 35 U.S.C. 103 over Jung (US 2020/0365836 A1), newly cited, in view of Nishimura. 

Response to Amendment
	In view of applicant’s amendment to Claim 1, the rejections of record under 35 U.S.C. 112(a) and 112(b) to Claim 1 and its dependent claims are withdrawn. However, as a result of the amendment to Claim 1, a new rejection of Claim 1 under 35 U.S.C. 112(a) and of Claim 4 under 35 U.S.C. 112(b) are presented below.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the joint inventor, at the time the application was filed, had possession of the claimed invention. While the figures alone provide support for two sealing sides (14, shown most clearly in instant figure 2) and a body portion , the specification does not provide support for the recitation “a body portion and two sealing sides forming a groove accommodating an electrode assembly” as required by amended Claim 1. Particularly, page 5 of the instant specification indicates that a body portion, not the sealing sides, form an accommodating groove for the electrode assembly. For the sake of compact prosecution, the examiner will interpret this limitation based on the specification as if the claim read “a body portion forming a groove accommodating an electrode assembly, and two sealing sides”.
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 4 recites the limitation "the sealing side" in line 2 of the claim. Because Claim 1, on which Claim 4 depends, recites two sealing sides and it is not clear to which sealing side Claim 4 is referring, there is insufficient antecedent basis for this limitation in the claim. For the sake of compact prosecution, the examiner will interpret the claim as if it read “each of the sealing sides”.

Claim Rejections - 35 USC § 103
Claims 1, 3 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 2020/0365836 A1), newly cited, in view of Nishimura (JP 200720589 A and its previously provided machine translation), of record. 
Claim 1, Jung teaches A package structure of electrode assembly comprising a body portion and two sealing sides forming a groove accommodating an electrode assembly (see figure 4 noting that the pouch exterior material 60 reads on the claimed body portion and accommodates an electrode assembly 40 while the claimed sealing sides correspond to the vertical portions of the sealed area S of the pouch exterior 60), and each sealing side is connected to the body portion and extends along a length of the electrode assembly (the length direction as claimed corresponds to the vertical direction of the figure), wherein each sealing side includes a first sealing segment and a second sealing segment, a part of the first sealing segment abuts a side of the electrode assembly, and a part of the second sealing segment extends beyond a bottom of the electrode assembly along the length of the electrode assembly (the protruding portion within the circles area A which corresponds to the claimed second sealing segment and the claimed first sealing segment may be any other part of the sealed area S that is not the protruding portion within circle A). Jung further teaches in [0017]-[0019] what causes the protruding portion within the circle (A) of figure 4, and particularly teaches that this structure hinders the compactification of the cell assembly. Jung goes on to teach a solution to this problem by changing the folding technique of the cell in order to reduce the unnecessary volume of the cell, thereby increasing energy density of the battery.
Jung does not teach that the second sealing segment (protruding portion within circle A of figure 4) is folded towards a top of the electrode assembly to be sandwiched between the side of the electrode assembly and another part of the first sealing segment. However, Nishimura teaches a battery package formed by the same manufacturing technique as Jung (see [0017] indicating that the laminate exterior is bent around the bottom 6 and sealed around the three remaining sides) and further teaches an alternative folding method to Jung which also is intended to reduce the volume of the laminated battery (see [0011]). Particularly, Nishimura teaches folding a second sealing segment (portion adjacent to corner 5, see examiner annotated figure 1 below) upwards towards a top of the electrode assembly (i.e. 

    PNG
    media_image1.png
    778
    869
    media_image1.png
    Greyscale

Regarding Claim 3, Jung further teaches that the electrode assembly includes an electrode tab (leads 50), and the first sealing segment includes a top edge and a bottom edge at both ends of the electrode assembly (the top and bottom edges of the sealed portion S of pouch exterior material 60), and the bottom edge is away from the electrode tab, wherein the second sealing segment (protruding portion circled in A in figure 4) is formed at the bottom edge. The examiner also notes that in combining 
Regarding Claims 5-7, as in Claim 1, Jung does not teach the claimed folding. However, Nishimura further teaches that the sealing side (folded portion 3) is folded along a fold line to form the second sealing segment and each segment of the fold line is a straight line (corner portion 5, separated by cut 4 and the adjacent fold line) wherein the fold line is a bent line, wherein the bent line comprising a first bent line segment extending long a first direction and a second bent line segment connected to the first bent line segment extending along a second direction different with the first direction (see examiner annotated figure 1 above) and wherein the fold line is perpendicular to an outer edge of the sealing side (see fold line on examiner annotated figure 1a above, noting that the first line segment of the fold line is perpendicular to the upper edge of the sealing side). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the conventional battery package structure taught by Jung, which includes a second sealing segment extending beyond a bottom of the electrode assembly), with the folding structure of Nishimura as an alternative method of reducing the volume of the package structure.
Regarding Claim 8, while Jung does not explicitly teach that in the length direction of the electrode assembly package structure the length of the second sealing segment beyond the electrode assembly is less than or equal to 0.3mm, since the claimed length direction corresponds to the vertical direction in figure 4, the length of the protruding portion in a vertical direction is variable depending on what point in a width direction that the length is measured from. Therefore, even though no explicit measurements are given for the length of the protruding portion corresponding to the claimed second sealing side, it would have been obvious to one of ordinary skill in the art before the effective filing date 
Regarding Claim 9, as in Claim 1, Jung odes not teach the claimed folding structure, and therefore does not teach the height of the second sealing segment with respect to the thickness of the package structure of the electrode assembly. However, Nishimura figure 2c shows a side view showing that the battery element housing portion (1) has a greater height after folding (seen in this figure in the horizontal direction) than the folded portion (3) including the claimed second sealing segment. Since the folded portion (3) includes the claimed second sealing segment within it, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the second sealing portion is less than or equal to the thickness of the electrode assembly.
Further, in regard to claims 8 and 9, the Examiner notes that changes to shape and size are obvious modifications to the prior art depending on the desired size and geometry of the final battery for a given application (see MPEP 2144.04 Part IV).
Regarding Claim 10, Jung further teaches a top seal extending alone a width direction of the electrode assembly package structure (see top portion of sealed portion S in figure 4 adjacent to the leads 50) and a beveled edge joined to the top seal and the sealing side, the beveled edge located between the first sealing segment and the side of the electrode assembly (see the beveled corner around the dotted line representing the electrode assembly 40).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Nishimura as applied to Claim above, and further in view of Cheng (CN 203800091 U and its previously provided machine translation). As in Claim 1, Jung does not teach the claimed folding. Nishimura teaches the claimed folding, but does not teach that an outer surface of each sealing side is affixed with an adhesive tape or coated with glue.
.

Conclusion
The prior art below made of record and not relied upon is considered pertinent to applicant's disclosure: Jang (US 2015/0364729 A1) teaches a folded corner portion, which is then folded again along the length direction of the electrode assembly and Choi (US 2019/0386330 A1) teaches an alternative folding structure for a pouch which is folded over an electrode assembly.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY G HENSHAW whose telephone number is (571)272-8518.  The examiner can normally be reached on Monday-Friday from 10am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I. Cano can be reached on (313)446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Mary G Henshaw/Examiner, Art Unit 1723



/MILTON I CANO/Supervisory Patent Examiner, Art Unit 1723